 COCA COLA BOTTLING WORKS, INC.Coca Cola Bottling Works,Inc. and Retail,Wholesaleand DepartmentStore Union, AFL-CIO. Case 16-CA-2838August 13, 1973SUPPLEMENTAL DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn December 4, 1970, the National Labor Rela-tions Board issued a Decision and Order in the above-entitled proceeding,' finding that Respondent had en-gaged in certain unfair labor practices within themeaning of Section 8(a)(5), (3) and (1) of the Act andrequiring that it cease and desist therefrom and takecertain affirmative action.Thereafter,On July 28, 1972, the United StatesCourt of Appeals for the District of Columbia issueditsdecision,2 enforcing the Board's Order in all re-spects but one. The court disagreed with what ittermed the Board's retroactive application of itsLaid-law3doctrine to a period when the parties would havebeen aware that the Board was changing its policywith respect to the obligation to reinstate economicstrikers. Specifically, the court had reference to theBoard's finding that Respondent violated Section8(a)(3) and (1) of the Act by discriminatorily refusingto recall and reinstate strikers to jobs which becameavailable during the period from November 4, 1966,to June 21, 1967. This violation was predicated on theapplication of theLaidlawprinciple that the employeris under a continuing obligation to reinstate economicstrikers in preference to the hiring of new employees,so long as the former have not obtained other regularand substantially equivalent employment. Although,the Board's decision inLaidlawwas not handed downuntil June 13, 1968, the court recognized that theBoard'sLaidlawdoctrine is an amplification of theprinciples established by the United States SupremeCourt in its decision inFleetwood Trailer,4which washanded down on December 18, 1967. The court hereconcluded that the United States Supreme Court'sdecision inFleetwood Trailermarked the earliest dateupon which Respondent could be said to have beenput on notice of the change in its reinstatement obli-gations. Accordingly, the court denied enforcement ofthe Board's Order insofar as it related to reinstate-' 186 NLRB 10502Retail,Wholesale and Department Store Union, AFL-CIO v N L RB, 466F 2d 380 (C A D C, 1972)JThe Laidlaw Corporation,171NLRB 1366, enfd 414 F 2d 99 (CA 7,1969), cert denied 397 U S 920 (1970)° N L R B v Fleetwood Trailer Co, Inc,389 U S 375483ment and backpay liability for any period before theSupreme Court's decision inFleetwood Trailerand itremanded the case to the Board for further consider-ation of remedies in light of the court's opinion.Thereafter, the Board, by letter, dated October 26,1972, notified the parties that it would accept theremand from the court and it invited the parties to filebriefs or statements of position with respect to theissues raised by the court's remand. In response to thisletter, statements of position were received from Re-spondent, the General Counsel, and the ChargingParty.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In accepting the remand from the Court, we areobligated to accept, as the law of the case, the court'sfinding that Respondent can not be held liable forreinstatement and backpay under application of ourLaidlawprinciples for any period beyond January 15,1968, a date selected by the court to allow reasonabletime for notice of the United States Supreme Court'sdecision inFleetwood Trailer.The Court has left toour discretion the determination as to whether suchliability should attach as of January 15, 1968, or atsome later date. In their statements of position, theGeneral Counsel and the Charging Party argue foracceptance of the January 15, 1968, date. Respon-dent, in its brief, argues that it should not be held tohave been on notice of the Board's change in policyprior to its announcement inLaidlawon June 13,1968.5 All the parties seemingly agree that the issuesraised by the court can be resolved on the recordbefore us and without necessity for further hearing.'It should be noted initially that it was not untilsometime in August 1968 that the Respondent beganoffering reinstatement to former strikers. This, ofcourse, was some 2 months after ourLaidlawdecisionand hence, in our judgment, Respondent can hardlybe said to have responded promptly to what it admitswas adequate notice of the Board's change in policywith respect to an employer's reinstatement obliga-tions towards economic strikers. Aside from this con-sideration, however, we do not regard our decision inLaidlawas a sudden and unexpected reversal of priorpolicy. The guiding principles upon which our newpolicy rests had their origin in the United States Su-preme Court's decisions inErie Resistor'andGreat5Respondent also requests that the Board reconsider certain of its findingswhich were affirmed by the court We do not view such matters as to be nowbefore us and, accordingly, the request for reconsideration of such mattersis hereby denied6Respondent's request for oral argument is hereby denied because, in ouropinion, the statements of position and brief adequately present the positionsof the partiesN L R B v. Erie Resistor Corp,373 U S 221205 NLRB No. 27 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDDane Trailers8 and were, in ourjudgment, fully devel-oped inFleetwood Trailer.These principles recognizethat economic strikers have a continuing right to beconsidered forjob openings as they become availableand require that such individuals be given employ-ment preference over new hires.' They also establishthat the failure to accord proper recognition to theemployee status of economic strikers constitutes con-duct which is inherently destructive of employeerights under the Act, and, even absent antiunion moti-vation, serves as a basis for the finding of an unfairlabor practice violation. All of these principles whichform the underlying basis for ourLaidlawdoctrinewere set forth with clarity inFleetwood Trailerand, webelieve, should have served as adequate notice to allparties of the continuing reinstatement obligations to-wards economic strikers. Accordingly, we find thatRespondent was put on notice as to the change in itsreinstatement obligations by the United States Su-preme Court's December 18, 1967, decision inFleet-wood Trailer.Also, we find, in accordance with thereviewing court's directive, that by January 15, 1968,Respondent should have been aware of the decisioninFleetwood Trailer.Therefore, we conclude that Re-spondent violated Section 8(a)(3) and (1) of the Actby discriminatorily refusing to recall and reinstateeconomic strikers to jobs which became available onand after January 15, 1968.Our findings, herein, require that we make certainmodifications in our prior decision.We previouslyhad found that Respondent discriminatorily deniedreinstatement to all employees listed on Appendix Bof our Decision and we ordered immediate reinstate-ment and backpay for all such employees. However,in light of our finding herein that Respondent's rein-statement obligations under ourLaidlawdoctrinecommenced on January 15, 1968, rather than Novem-ber 4, 1966, we are unable, on the record before us, todetermine whether or not all the employees listed onAppendix B would have been reinstated on January15, 1968, and thereafter, but for Respondent's discri-minatory practices.We can, however, presume thatduring the period from January 15, 1968, to mid-August of thatsameyear there were jobs available forwhich some of the employees listed on Appendix Bshould have been considered. Therefore, as none ofthe parties have requested a remand for the purposeof determining the number of available jobs for strik-ers after January 15, 1968, or the order in which these8N L R B v Great Dane Trailers,Inc, 388 U S 269Chairman Miller in his dissent apparently considers thatLaidlawitselfrepresented a "change" in the law, without any foundation or support in priorcasesThe court of appeals, in finding the principles ofLaidlawwere suffi-ciently set forth by the Supreme Court inFleetwood Trailer,rejected this viewFor the same reasons,as set forth in the text,so do westrikerswere entitled to be recalled, we believe thatsuch matters would be best left for determination inthe compliance stages of the proceeding. Accordingly,we shall modify our prior Decision and Order to re-flect our determination herein.THE AMENDED REMEDYIn place of paragraph 4 of "The Remedy" set forthin our prior Decision and Order, substitute the follow-ing:"We have found that Respondent discriminatorilyrefused to recall and reinstate strikers to available jobopenings on January 15, 1968, and thereafter and inorder to remedy these unfair labor practices we shallorder Respondent to offer immediate and full rein-statement to any employees listed on Appendix B ofour prior Decision who were discriminatorily deniedreinstatement to available jobs on January 15, 1968,and thereafter discharging, if necessary, an employeehired after the date of the discrimination against suchstriker. Such reinstatement will be without prejudiceto their seniority or other rights and privileges. Weshall also order Respondent to make such employeeswhole for any loss of pay suffered by reason of thediscrimination against them from the date they shouldhave been so reinstated to the date of valid offers ofreinstatement."AMENDED CONCLUSIONS OF LAWIn lieu of paragraph 7 of the "Conclusions of Law"set forth in our prior Decision and Order, substitutethe following:"7.The Respondent violated Section 8(a)(3) and(1) of the Act by discriminatorily refusing to recalland reinstate strikers to available job openings onJanuary 15, 1968, and thereafter."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board reaffirms its prior Decision and Order inthis proceeding (186 NLRB 1050), as modified below,and hereby orders that Respondent, Coca Cola Bot-tlingWorks, Inc., Dallas, Texas, its officers,agents,successors, and assigns, shall take the action set forthin said prior Order, as modified herein.1.Delete paragraph 1(d) and substitute thereforthe following:"(d)Discriminatorily refusing to recall and rein-state strikers to jobs available on January 15, 1968,and thereafter."2.Delete paragraph 2(b) and substitute therefor COCA COLABOTTLING WORKS, INC.the following:"(b)Offer immediate and full reinstatement to anyemployees listed on Appendix B who were discrimina-torily denied reinstatement to jobs which becameavailable on January 15, 1968, and thereafter. Rein-statement for such employees shall be to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their senior-ity and other rights and privileges. Also, make suchemployees whole for any loss of earnings they mayhave suffered as a result of the discrimination prac-ticed against them in the manner set forth in `TheRemedy' and `The Amended Remedy.' "3.Delete Paragraph 2(c) and reletter the remainingparagraphs accordingly.4.Substitute the attached notice for the originalnotice attached to the Board's prior Decision and Or-der.CHAIRMAN MILLER,dissenting:Icontinue to be distressed at my colleagues' inex-plicable refusal to recognize thatLaidlawmade a sig-nificant change in existing law. The very court ofappeals which sustained the Board's decision inLaid-lawspoke of the authority of the Board to concludethat the need for a remedy could "take precedenceover the employer's relianceon prior Board law." (414F.2d 99, 107.)And, as I pointed out in my initial dissent here,Judge Major, dissenting inLaidlaw,was of the viewthat when the "Board announced a change in the law"he thought it "unconscionable" to apply that changeretroactively.The decision of the court in this case makes clearit iswell aware thatLaidlawconstituted a change inthe law. It said (466 F.2d 387):Prior to the decision of the Board inLaidlawon June 13, 1968, it was a well settled rule, enun-ciated and applied by the Board, that when anemployer permanently replaced an economicstriker, he was under no obligation thereafter totreat that striker other than as a new applicant foremployment.. . . [T]he Board inLaidlawover-turned this rule.. . .The court, however, recognized, as did the SeventhCircuit inLaidlaw,that the Board has theauthoritytoapplyLaidlawretroactivelyand was respectfulenough of this Board to remand this case so that wemight exercise our discretion as to whether it is judi-cious to so apply it here. But it also noted that therewas no evidence here of the kind of discrimination the485Board had found inLaidlaw,or of a hostile relation-ship between the Company and the Union, or thatany former striker who personally applied for rein-statementwas ever refused employment or denied anyof his former rights. The court, in effect, invited us totake note of these factorsin assessingthe need for aretroactive application ofLaidlawhere.The majority ignores all of these factors and blindlyinsists on the maximum retroactivity, which this courthas indicated is possible in any case, and proceeds onthe myth thatLaidlawwas not really new law, afterall.From such an improper exercise of the discretionthe court was courteous enough to permit us, I vigor-ously dissent.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify all employees that:WE WILL NOT refuse to bargain collectively ingood faith with Retail, Wholesale and Depart-ment Store Union, AFL-CIO, as the exclusivebargaining representative of the employees in theappropriate unit. The appropriate bargainingunit is:All production and maintenance employees atour plant in Dallas, Texas, (6011 Lemmon Av-enue and Second Avenue at Elihu Street), in-cluding plant clericals, over-the-road truckdrivers, shipping and receiving employees, ad-vertising department employees,fleetmainte-nance department employees, routesalesmen,helpers, trainees, route managers and regularpart-time employees, but excluding office cler-ical employees, temporary employees, profes-sionaland technical employees, watchmen,administrative assistant to thesalesmanager,and supervisors as defined in the Act.WE WILL NOT grant meritwage increases orchange the terms and conditions of employmentof employees in the appropriate unit without firstbargaining in good faith with the Union concern-ing them.WE WILL NOT delay for unreasonable lengths oftime the reinstatement of employee-strikers whohave unconditionally requestedreinstatement.WE WILL NOT discriminatorily refuse to recall 486DECISIONSOF NATIONALLABOR RELATIONS BOARDand reinstate strikers to available job openings.WE WILL NOT withdraw our recognition of theUnion when such withdrawal is not based upona good-faith doubt as to the Union'smajoritystatus.WE WILL NOT in any othermanner interferewith,restrain,or coerce our employees in theexercise of the right to self-organization,to formlabor organizations,to join or assist Retail,Wholesale and Department Store Union, AFL-CIO, or any other labor organization,to bargaincollectively through representatives of their ownchoosing and to engage in other concerted activi-ties for the purpose of collective bargaining orany other mutual aid or protection or to refrainfrom any and all such activities.WE WILL, upon request, bargain collectivelywith the above-named labor organization as theexclusive representative of the employees in theappropriate unit, described above and,if any un-derstanding is reached,embodysuch under-standing in a signed agreement.WE WILLoffer immediate and full reinstate-ment to any employees listed on Appendix B,attached to this notice,who were discriminatorilydenied reinstatement tojobs which became avail-able on January 15, 1968,and thereafter. Rein-statement for such employees shall be to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions,without preju-dice to their seniority and other rights and privi-leges, and all such employees shall be madewhole for any loss of earnings they may havesuffered as a result of the discrimination prac-ticed against them.WE WILL make whole the 11 sales helpers whosejobs were unilaterally abolished and the 10 em-ployee-strikers whose reinstatement was delayedfor anyloss of earningsthey may havesufferedas a result of the discrimination practiced againstthem.All our employees are free to join or assist theabove-named or any other labor organization,to bar-gain collectively through representatives of their ownchoosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aidor protection or to refrain from any or all of suchactivities.COCACOLABOTTLINGWORKS, INC(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedays from the dateof posting and must not be altered,defaced, or covered by any othermaterial.Any questionsconcerningthisnotice or compli-ance withitsprovisionsmay be directed to theBoard'sOffice,8A24 Federal OfficeBuilding, 819Taylor Street, Fort Worth, Texas, Telephone 817-334-2921.